Archibald C. Wemple, J.
The offense is alleged to have happened on July 27,1956 at about 12:30 in the forenoon. The locale of the arrest was the Western Gateway Bridge, which connects the City of Schenectady with the Village of Scotia.
One of the unique characteristics of this bridge is a sharp, almost right-angle, curve, just west of the Schenectady approach. Geographically, the bridge is located in four different jurisdictions. Starting on the Schenectady side, at Washington Avenue, about 400 feet of the bridge is located within the confines of the city of Schenectady; then approximately 1,800 feet of the bridge, including the curve, is located in the town of Rotterdam; then approximately 150 feet is located in the town of Glenville; following which, about 200 feet is located within the village of Scotia.
The arresting officer testified that he was sitting in his car, on the Schenectady side of the bridge, facing east, when he saw a Plymouth car (not the defendant’s) coming down State Street, in the city of Schenectady, weaving and at a high rate of speed. The officer circled the traffic booth in the city of Schenectady to follow this car, which he allegedly kept in sight. On the bridge, the officer stated, he was following some eight or nine cars behind this speeder who tried to pass a car operated by the defendant herein. There were two lines of traffic going west and the officer could not get closer than 50 or 60 feet of the speeding car or the car of the defendant. The officer’s attention was concentrated .on the alleged speeding car, which he noticed passed several other cars, including the defendant’s car. The officer identified the locale of the offense as being in the town of Glenville by identifying certain light poles which carry certain numbers, and stated that the defendant was going over 60 miles an hour between certain poles allegedly in the town of Glenville, which area on the bridge consisted of about 150 feet.
*27It seems improbable that the arresting officer could operate his own vehicle, observe a speeding car which also passed other cars, identify by number certain light poles on the bridge, observe the speed shown on his own speedometer as well as the speed of two other cars, including that of the defendant, all at the same time, with the requisite exactness required to substantiate the offense charged herein.
In reading the record, there is found reasonable doubt as to the guilt of the defendant.
Judgment of conviction is reversed and the fine of $50 remitted to the defendant.
Submit order.